DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/549,591, filed on 23 August 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
The abstract of the disclosure is objected to because line 2 contains a typographical error. See "a respective subarea computing includes". It is recommended to amend this to state "a respective subarea computing . Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-3 and 5 are objected to because of the following informalities:  
Claim 2, line 2, and claim 3, line 3 state "the mobile objects". There is no prior recitation of "the mobile objects", therefore the claims lack antecedent basis. For the purpose of examination, "the mobile objects" will be read as "
Claim 5 contains a typographical error. See line 1, "the sensor units are include". It is recommended to amend this to state "the sensor units .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3, 5 and 8
The limitations “and/or” in claims 3, 5 and 8 are indefinite. The limitation “and/or” is used to imply that either or all of the elements mentioned are involved. Therefore, it is unclear whether the claims require either or all of the elements referenced. For example, does claim 3 require taking into account static ones of the objects or non-automated mobile ones of the mobile objects or both? As such, the claims are indefinite because the metes and bounds of the claim are unclear. For the purpose of examination, “and/or” will be read as “
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120323431 A1 and Wong hereinafter), in view of Saboo et al. (US 20180300835 A1 and Saboo hereinafter).
Regarding Claim 1
Wong teaches a method for a predefined spatial area (see Fig. 1 "entire environment 100"; [0008] and [0024]) that includes a plurality of subareas (see [0024 "...The local map defines features in the environment 100 that are either proximate a particular vehicle 102 or comprise features from an area of the environment 100 in which the vehicle is operating or is about to operate..."], [0050] and [0066]) that each is associated with a respective subarea computing system (see Figs. 1-4, mobile computer 104; [0024 "...The map information comprises a local map maintained by the mobile computer 104..."], [0032] and [0064]), the method comprising:
for each of the subareas:
the respective subarea computing system of the respective subarea ascertaining position and movement information of objects in the respective subarea using a respective sensor unit of the respective subarea (see Figs. 1 and 3 sensor array 108, Fig. 6 steps 602-610; [0057]-[0059]; see also [0037]-[0042]);
the respective subarea computing system creating a respective instantaneous surroundings map of the respective subarea using a respective base surroundings map of the respective subarea and the ascertained position and movement information (see "local map"; Fig. 6 step 612; [0059]-[0060]; see also [0037]; [0057"...The local map data may initially comprise map data extracted from the global map data by the central computer and sent to the mobile computer…"] corresponds to the respective base surroundings map.); and
transmitting the respective instantaneous surroundings maps to a shared higher-order computing system shared by the subareas (see Fig. 6 step 612, Fig. 7 step 704; [0060]-[0061] and [0064]; see also [0043]-[0045]);
the higher-order computing system (see Figs. 1 and 3 central computer 106; [0033]) creating an instantaneous surroundings map of the predefined spatial area (see "global map"; Fig. 6 steps 614-618, Fig. 7 steps 706-708; [0061]-[0065]; see also [0008]); and
based on the instantaneous surroundings map of the predefined spatial area, the higher-order computing system facilitates movements of automated mobile objects of the objects in the predefined spatial area (see [0023] and [0036]) using movement specifications that are transmitted to the subarea computing systems, and from the subarea computing systems to the automated mobile objects (see [0024 "Embodiments of the invention utilize and update map information that is used by the industrial vehicle 102 to navigate through the environment 100 and perform tasks.."], [0036], [0046] and [0066]; the central computer (higher-order computing system) transmits movement specification to the mobile computer (subarea computing system), which is coupled to the vehicle (automated mobile object)). Although Wong teaches generating paths and movement information for the automated mobile objects, Wong does not explicitly teach coordinating the automated mobile objects. That is, Wong is silent regarding based on the instantaneous surroundings map of the predefined spatial area, the higher-order computing system coordinating movements of automated mobile objects.
Saboo teaches a method for a predefined spatial area (see Fig. 1A; [0003]), comprising an instantaneous surroundings map (see [0003] and [0069]), further comprising:
based on the instantaneous surroundings map of the predefined spatial area, the higher-order computing system coordinating movements of automated mobile objects of the objects in the predefined spatial area using movement specifications that are transmitted to the subarea computing systems, and from the subarea computing systems to the automated mobile objects (see Figs. 3 and 5 all; [0025]-[0026], [0038], [0067]; [0079] and [0089 "...The control system may then transmit to the one or more robotic devices at least a portion of the updated map along with instructions for the one or more robotic devices to perform the at least one other task phase in accordance with at least the portion of the updated map..."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Saboo to Wong. It would have been obvious to take the process of Wong and further include a step for coordinating movements of automated mobile objects, as taught by Saboo.
Saboo teaches coordinating automated mobile objects based on an instantaneous surroundings map. Locations of the automated mobile objects and statuses of tasks that they are performing can constantly be updated on the map. The higher-order computing system can then send the map updates to the automated mobile objects of the fleet to facilitate further coordination of the fleet in the environment.
Application of the known technique taught by Saboo to the prior art process taught by Wong would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein based on the instantaneous surroundings map of the predefined spatial area, the higher-order computing system coordinates movements of automated mobile objects. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Modified Wong teaches the method of claim 1 (as discussed above in claim 1), 
Wong further teaches wherein position information of static objects of the objects and position and movement information of (see [0037]-[0042] and [0056]).
Regarding Claim 3
Modified Wong teaches the method of claim 1 (as discussed above in claim 1), further comprising: 
Wong further teaches ascertaining the movement specifications for the automated mobile objects taking into account static ones of the objects (see [0019] and [0037]-[0039], specifically [0019 "...The physical environment 100 also includes various obstructions (not pictured) to the proper operation of the vehicle 102. Some of the plurality of objects may constitute obstructions along various paths (e.g., pre-programmed or dynamically computed routes) if such objects disrupt task completion. For example, an obstacle includes a broken pallet at a target destination associated with an object load being transported..."] and [0038 "In some embodiments, dynamic features represent objects that change within the environment, e.g. temporary obstructions such as broken pallets, objects to be stored, and the like..."]).
Regarding Claim 4
Modified Wong teaches the method of claim 1 (as discussed above in claim 1), further comprising: 
Wong further teaches the subarea computing systems monitoring movement of the automated mobile objects (see [0029 "...These encoders determine motion data related to vehicle movement…"], [0041]-[0042] and [0056]).
Regarding Claim 5
Modified Wong teaches the method of claim 1 (as discussed above in claim 1), 
Wong further teaches wherein the sensor units include a camera, an ultrasonic sensor, or a LIDAR sensor (see [0018], [0029] and [0035]).
Regarding Claim 8
Modified Wong teaches the method of claim 1 (as discussed above in claim 1), further comprising :
Wong further teaches creating an instantaneous surroundings map of one of the subareas based on the instantaneous surroundings map of the predefined spatial area created by the higher-order computing system, and transmitting the created instantaneous surroundings map to the subarea computing system of the one of the subareas (see Fig. 7 steps 710-718 "new local map"; [0066]).
Regarding Claim 9
Wong teaches a system (see Figs. 3; [0002] and [0031]) comprising:
a respective subarea computing system for each of a plurality of subareas of a predefined spatial area (see Figs. 1-4, mobile computer 104; [0024 "...The map information comprises a local map maintained by the mobile computer 104 ...The local map defines features in the environment 100 that are either proximate a particular vehicle 102 or comprise features from an area of the environment 100 in which the vehicle is operating or is about to operate..."], [0032] and [0064]); and
a shared higher-order computing system shared by the subareas (see Figs. 1 and 3 central computer 106; [0033]);
wherein: the respective subarea computing system of the respective subarea is configured to:
ascertain position and movement information of objects in the respective subarea using a respective sensor unit of the respective subarea (see Figs. 1 and 3 sensor array 108, Fig. 6 steps 602-610; [0057]-[0059]; see also [0037]-[0042]);
create a respective instantaneous surroundings map of the respective subarea using a respective base surroundings map of the respective subarea and the ascertained position and movement information (see "local map"; Fig. 6 step 612; [0059]-[0060]; see also [0037]; [0057"...The local map data may initially comprise map data extracted from the global map data by the central computer and sent to the mobile computer…"] corresponds to the respective base surroundings map.); and
transmit the respective instantaneous surroundings maps to the shared higher-order computing system shared by the subareas (see Fig. 6 step 612, Fig. 7 step 704; [0060]-[0061] and [0064]; see also [0043]-[0045]); and
the higher-order computing system (see Figs. 1 and 3 central computer 106; [0033]) is configured to:
create an instantaneous surroundings map of the predefined spatial area (see "global map"; Fig. 6 steps 614-618, Fig. 7 steps 706-708; [0061]-[0065]; see also [0008]); and
based on the instantaneous surroundings map of the predefined spatial area, facilitate movements of automated mobile objects of the objects in the predefined spatial area (see [0023] and [0036]) using movement specifications that are transmitted to the subarea computing systems, and from the subarea computing systems to the automated mobile objects (see [0024 "Embodiments of the invention utilize and update map information that is used by the industrial vehicle 102 to navigate through the environment 100 and perform tasks.."], [0036], [0046] and [0066]; the central computer (higher-order computing system) transmits movement specification to the mobile computer (subarea computing system), which is coupled to the vehicle (automated mobile object)). Although Wong teaches generating paths and movement information for the automated mobile objects, Wong does not explicitly teach coordinating the automated mobile objects. That is, Wong is silent regarding based on the instantaneous surroundings map of the predefined spatial area, coordinate movements of automated mobile objects.
Saboo teaches a method for a predefined spatial area (see Fig. 1A; [0003]), comprising an instantaneous surroundings map (see [0003] and [0069] ), further comprising:
based on the instantaneous surroundings map of the predefined spatial area, the higher-order computing system coordinating movements of automated mobile objects of the objects in the predefined spatial area using movement specifications that are transmitted to the subarea computing systems, and from the subarea computing systems to the automated mobile objects (see Figs. 3 and 5 all; [0025]-[0026], [0038], [0067]; [0079] and [0089 "...The control system may then transmit to the one or more robotic devices at least a portion of the updated map along with instructions for the one or more robotic devices to perform the at least one other task phase in accordance with at least the portion of the updated map..."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Saboo to Wong. It would have been obvious to take the higher-order computing system of Wong and further include instructions for coordinating movements of automated mobile objects, as taught by Saboo.
Saboo teaches coordinating automated mobile objects based on an instantaneous surroundings map. Locations of the automated mobile objects and statuses of tasks that they are performing can constantly be updated on the map. The higher-order computing system can then send the map updates to the automated mobile objects of the fleet to facilitate further coordination of the fleet in the environment.
Application of the known technique taught by Saboo to the prior art system taught by Wong would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the higher-order computing system configured to: based on the instantaneous surroundings map of the predefined spatial area, coordinate movements of automated mobile objects. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 10
Wong teaches at least one non-transitory computer-readable medium (see [0032]-[0033]) on which are stored instructions that are executable by a system (see Figs. 1-4, mobile computer 104; [0024 "...The map information comprises a local map maintained by the mobile computer 104..."], [0032] and [0064]) that includes a respective subarea computing system for each of a plurality of subareas (see [0024 "...The local map defines features in the environment 100 that are either proximate a particular vehicle 102 or comprise features from an area of the environment 100 in which the vehicle is operating or is about to operate..."], [0050] and [0066]) of a predefined spatial area (see Fig. 1 "entire environment 100"; [0008] and [0024]) and a shared higher-order computing system shared by the subareas (see Figs. 1 and 3 central computer 106; [0033]), and which instructions, when executed by the system, cause the system to perform a method, the method comprising:
for each of the subareas:
the respective subarea computing system of the respective subarea ascertaining position and movement information of objects in the respective subarea using a respective sensor unit of the respective subarea (see Figs. 1 and 3 sensor array 108, Fig. 6 steps 602-610; [0057]-[0059]; see also [0037]-[0042]);
the respective subarea computing system creating a respective instantaneous surroundings map of the respective subarea using a respective base surroundings map of the respective subarea and the ascertained position and movement information (see "local map"; Fig. 6 step 612; [0059]-[0060]; see also [0037]; [0057"...The local map data may initially comprise map data extracted from the global map data by the central computer and sent to the mobile computer…"] corresponds to the respective base surroundings map.); and
transmitting the respective instantaneous surroundings maps to a shared higher-order computing system shared by the subareas (see Fig. 6 step 612, Fig. 7 step 704; [0060]-[0061] and [0064]; see also [0043]-[0045]);
the higher-order computing system (see Figs. 1 and 3 central computer 106; [0033]) creating an instantaneous surroundings map of the predefined spatial area (see "global map"; Fig. 6 steps 614-618, Fig. 7 steps 706-708; [0061]-[0065]; see also [0008]); and
based on the instantaneous surroundings map of the predefined spatial area, the higher-order computing system facilitates movements of automated mobile objects of the objects in the predefined spatial area (see [0023] and [0036]) using movement specifications that are transmitted to the subarea computing systems, and from the subarea computing systems to the automated mobile objects (see [0024 "Embodiments of the invention utilize and update map information that is used by the industrial vehicle 102 to navigate through the environment 100 and perform tasks.."], [0036], [0046] and [0066]; the central computer (higher-order computing system) transmits movement specification to the mobile computer (subarea computing system), which is coupled to the vehicle (automated mobile object)). Although Wong teaches generating paths and movement information for the automated mobile objects, Wong does not explicitly teach coordinating the automated mobile objects. That is, Wong is silent regarding based on the instantaneous surroundings map of the predefined spatial area, the higher-order computing system coordinating movements of automated mobile objects.
Saboo teaches a method for a predefined spatial area (see Fig. 1A; [0003]), comprising an instantaneous surroundings map (see [0003] and [0069] ), further comprising:
based on the instantaneous surroundings map of the predefined spatial area, the higher-order computing system coordinating movements of automated mobile objects of the objects in the predefined spatial area using movement specifications that are transmitted to the subarea computing systems, and from the subarea computing systems to the automated mobile objects (see Figs. 3 and 5 all; [0025]-[0026], [0038], [0067]; [0079] and [0089 "...The control system may then transmit to the one or more robotic devices at least a portion of the updated map along with instructions for the one or more robotic devices to perform the at least one other task phase in accordance with at least the portion of the updated map..."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Saboo to Wong. It would have been obvious to take the executable instruction of Wong and further include a step for coordinating movements of automated mobile objects, as taught by Saboo.
Saboo teaches coordinating automated mobile objects based on an instantaneous surroundings map. Locations of the automated mobile objects and statuses of tasks that they are performing can constantly be updated on the map. The higher-order computing system can then send the map updates to the automated mobile objects of the fleet to facilitate further coordination of the fleet in the environment.
Application of the known technique taught by Saboo to the prior art process taught by Wong would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein based on the instantaneous surroundings map of the predefined spatial area, the higher-order computing system coordinates movements of automated mobile objects. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (as modified by Saboo) as applied to claim 1 above, and further in view of Uhlmann et al. (US 20030191583 A1 and Uhlmann hereinafter).
Regarding Claim 6
Modified Wong teaches the method of claim 1 (as discussed above in claim 1), further comprising 
Wong is silent regarding abstracting the respective instantaneous surroundings maps that are transmitted to the shared higher-order computing system.
Uhlmann teaches a method for controlling a vehicle (see [0002]), comprising abstracting the respective instantaneous surroundings maps that are transmitted to the shared higher-order computing system (see "coarser resolution" and "lower resolution"; [0012]-[0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Uhlmann to modified Wong. It would have been obvious to take the process of modified Wong and further include a step to abstract the respective instantaneous surroundings maps that are transmitted to the shared higher-order computing system, as taught by Uhlmann.
Uhlmann teaches varying surrounding map resolution to be responsive to a variety of vehicle conditions and/or driver preferences/authorizations. For example, a surrounding map resolution may be increased when a driver is driving the vehicle and the surrounding map resolution may be abstracted when the vehicle is self-driving.
Application of the known technique taught by Uhlmann to the prior art process taught by modified Wong would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising abstracting the respective instantaneous surroundings maps that are transmitted to the shared higher-order computing system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US 20200011675 A1 and Yu hereinafter), Chiba (US 20200042018 A1 and Chiba hereinafter), and Wong et al. (US 20120323432 A1 and Wong2 hereinafter). 
Yu teaches a method for a predefined spatial area that includes a plurality of subareas that each is associated with a respective subarea computing system, the method comprising: for each of the subareas: the respective subarea computing system of the respective subarea ascertaining position information of objects in the respective subarea using a respective sensor unit of the respective subarea; the respective subarea computing system creating a respective instantaneous surroundings map of the respective subarea using a respective base surroundings map of the respective subarea and the ascertained position and movement information; and transmitting the respective instantaneous surroundings maps to a shared higher-order computing system shared by the subareas; and the higher-order computing system creating an instantaneous surroundings map of the predefined spatial area (see at least Fig. 2; [0034]-[0035], [0039]-[0049], [0087] and [0093]).
Chiba teaches a method for creating an instantaneous surroundings map of a predefined spatial area based on detected position and movement information of objects and coordinating movements of automated mobile objects based on the instantaneous surroundings map (see at least [0031], [0047], and [0114]).
Wong2 teaches a method similar to Wong (see at least [0008]) further comprising creating an instantaneous surroundings map of one of the subareas based on the instantaneous surroundings map of the predefined spatial area created by the higher-order computing system, and transmitting the created instantaneous surroundings map to the subarea computing system of the one of the subareas and/or of another one of the subareas (see Fig. 8; [0058]-[0062]). 
It is noted that these references could be used to render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664